Citation Nr: 1219234	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1944 to July 1946. 

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2010 and June 2011.  This matter was originally on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In connection with his appeal, the Veteran requested and was scheduled for a Board videoconference hearing, to be held in June 2010.  Although he was notified of the time and date of the hearing by mail, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2011), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's sinusitis has not been manifested by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; chronic osteomyelitis, or polyps. 





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6510 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  An April 2007 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  This letter informed the Veteran of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The letter also specifically advised the Veteran that he should tell VA about or give to VA evidence that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and identified post-service medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in June 2007 and August 2011.  38 C.F.R. § 3.159(c)(4).  The VA examiners addressed severity of the Veteran's sinusitis in conjunction with physical examination of and interview with the Veteran.  The August 2011 VA examiner reviewed the claims file.  The June 2007 and August 2011 VA examination reports are thorough; thus these examinations are adequate upon which to base a decision. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The June 2007 and August 2011 VA examination reports are thorough and supported by the VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected sinusitis has been assigned a 10 percent disability evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6512 through 6514. 

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2011).

The Veteran underwent VA examination in June 2006 at which time he reported that he underwent sinus drainage procedures prior to service in 1944 and after service in 1966.  The Veteran reported recurrent episodes of daily drainage of a greenish-yellow material occasionally mixed with blood from the sinuses and multiple episodes of sneezing.  The Veteran reported that he had had courses of antibiotic therapy but did not remember when or how long these were or the name of the antibiotic.  

Physical examination revealed both nares to be erythematous, and there was a bilateral obstruction of approximately 50 percent to each narix and tenderness over both the frontal and maxillary sinuses bilaterally.  There was no drainage at that time, and the examiner noted that he did not identify any polyps.  Inspection of the nasopharynx revealed a thin serous drainage down the posterior pharyngeal wall.  The examiner noted that he did not identify any lymphadenopathy in the head and neck.  X-rays showed mucosal thickening of the maxillary sinuses and sphenoid sinuses. 

The Veteran underwent VA examination in August 2011 at which time he reported seeing his primary care doctor about three to four times a year for his sinus condition.  The Veteran reported being prescribed a nasal spray which he had been using daily since 2003.  The Veteran reported that every morning he blew "junk out of his nose" which caused slight bleeding, but did not report purulent or green drainage or crusting.  The Veteran also reported constant nasal congestion and drainage.  The Veteran reported pain when he touched either side of his nose; but he also claimed to have two skin lesions in areas that were tender to touch.  The Veteran reported that his nose hurt inside as well.  The Veteran reported sinus headaches three to four times a year with pain behind his eyes and around to his ears lasting about a half a day.  The Veteran denied taking medication for his headaches.  The Veteran denied having incapacitating episodes requiring prolonged antibiotics.  The Veteran could not recall the last time he was on any antibiotics for his sinusitis.

The examiner noted that the Veteran had his first sinus operation in March 1944 before he was drafted.  The Veteran did not recall the hospital name.  The Veteran denied recalling any specific nose injury.  The examiner noted that from what the Veteran described as an obstruction of the sinus passages that needed to be "chiseled" out, a second surgery was in 1966 which was done because "things started to grow back together."  The Veteran reported that nothing else had been done for his sinuses except seeing his primary care doctor about three to four times a year for his sinus condition.    

Physical examination demonstrated clear tympanic membranes bilaterally with cerumen bilaterally in the external canals.  There was tenderness to palpation over frontal sinuses over the mid-eyebrow area bilaterally and tenderness over bilateral maxillary sinuses.  There was a mild deviated septum of the distal nasal bridge, left to right and proximal to distal.  There were no nasal polyps, obstruction of bilateral nasal passage, blood, or cervical lymphadenopathy.  X-rays showed mucoperiosteal thickening noted in the maxillary and sphenoid sinuses, no air fluid levels, no bone abnormalities, and no polyps or cysts noted.

The evidence does not support an evaluation higher than the currently-assigned 10 percent level for the Veteran's sinusitis.  38 C.F.R. § 4.7.  The lay and medical evidence of record fail to reveal three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

As noted above, in June 2007, the Veteran reported recurrent episodes of daily drainage of a greenish-yellow material occasionally mixed with blood from the sinuses and multiple episodes of sneezing.  In August 2011, the Veteran reported constant nasal congestion and drainage and that every morning he blows "junk out of his nose" which causes slight bleeding.  Thus, there is evidence of daily purulent discharge.  In August 2011, however, the Veteran noted that he gets sinus headaches only three to four times a year which does not equate to near constant sinus headache, pain, or tenderness.  In addition, there is no evidence of chronic osteomyelitis.

Accordingly, the Board finds that the Veteran's sinusitis symptoms are fully compensated by the current 10 percent evaluation pursuant to Diagnostic Code 6512.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected sinusitis presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to sinusitis in the Rating Schedule focus on duration of symptoms such as pain, discharge, and crusting and treatment.  Such focus is sufficient to rate the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.



ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected sinusitis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


